DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by France 2 816 221.
France 2 816 221 (Figs. 5b and 6) discloses a liquid distributor assembly including a plate (28) in the form of a horizontal tray (claim 15) to collect liquid, a plurality of liquid distributors coupled to the plate, each distributor comprising: a conduit (14’) extending down from the plate, the liquid to flow internal to the conduit from the plate (see Fig. 6), and a dome (5) having a convex surface (claim 2) oriented upward over which the liquid from the conduit flows and drips from the edge thereof (claims 1 and 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over France ‘221 taken together with Kumar et al ‘061.
France ‘221 (Figs. 5b and 6) as applied above substantially discloses applicant’s invention as recited by instant claims 7, 8, 13, 17, and 18, except for the tabs and valleys along the edge of the dome, as set forth by instant claims 7 and 8, the liquid conveying conduit extending through the collection plate and having a hole therein to allow liquid into the conduit, as recited by instant claim 13, and the packing bed of instant claims 17 and 18.  It should be noted that the French ‘221 patent document does disclose every element of instant claims 17 and 18, except for the packing bed of independent claim 17.
Kumar et al ‘061 (Figs. 1-5; paragraphs [0028]-[0029]) discloses a packed bed (400) column (claim 17 and 18) with a liquid distribution assembly similar to that of the French ‘221 patent document, including a plurality of liquid distributors having liquid conveying conduits (262, 272, 282) extending through liquid collecting plate (220), each conduit including a hole (264) above the plate (220) to receive liquid on the plate (claim 13), and each conduit having connected to its end distal from the plate, a dome-like structure (322) having a serrated edge (348) around the perimeter (344) of the dome-like structure, the serrated edge being formed by alternating tabs and valleys to assist in the uniform distribution of the liquid flowing down over the dome-like structure (claims 7 and 8).  It would have been obvious for an artisan at the time of the filing of the application, to modify the smooth edged dome of the French ‘221 patent document, to have tabs and valleys along the edge of the dome, in view of Kumar et al ‘061, since such would assist in the uniform distribution of the liquid around the perimeter of the dome.  Furthermore, it would have also been obvious to provide a hole in any conduit extending above the liquid collection plate, in view of Kumar et al ‘061, since such would insure a consistent supply of liquid to the conduit leading to the dome.  Lastly, it would have been obvious for an artisan at the time of the filing of the application, to utilize the liquid distributor of the French ‘221 patent document within a packed bed column, in view of the teaching of Kumar et al ‘061, since such would expand the usefulness of the French distribution system.
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over France ‘221 taken together with Petrich et al.
France ‘221 (Figs. 5b and 6) as applied above substantially discloses applicant’s invention as recited by instant claims 11, 12, and 14, except for the dome being in the form of a concave upwardly facing structure with holes therein, as recited by instant claims 11 and 12, and the plate being formed of a plurality of troughs with the liquid distributors attached thereto, as recited by instant claim 14.

Petrich et al (Figs 4-14) disclose a plurality of liquid distributors attached to a trough (Figs. 4 and 14) (claim 14), the structure (264) attached to the distal end of the liquid conveying conduit (260,262) being in the form of an upwardly facing concave element with holes for uniformly distributing the liquid (13A) (claims 11 and 12).  It would have been obvious for an artisan at the time of the filing of the application, to modify the convex dome structure of France ‘221 to be in the form of a concave dome-shaped structure having holes, in view of Petrich et al, since such would provide means for maintaining a pool of liquid within the concave structure, thereby insuring uniform distribution through each of the holes in the concave dome structure.  It would have also been obvious for an artisan at the time of the filing of the application, to attach the distributors of France ‘221 directly to liquid collection troughs, in view of Petrich et al, since such would insure a consistent feed of liquid to the distributors attached thereto.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over France ‘221 taken together with Jensen.
France ‘221 (Figs. 5b and 6) as applied above substantially discloses applicant’s invention as recited by instant claim 16, except for the cap disposed over the upper end of the conduit, to provide communication to the interior of the conduit.
Jensen (Figs. 1, 5-12, and 17) disclose a liquid distribution assembly similar to that of the France ‘221 apparatus, wherein the upper end of the liquid conveying conduit includes a cap (12) and a fluid communication opening (11) in the conduit under the cap.  It would have been obvious for an artisan at the time of the filing of the application, to provide the conduit of the French reference with an upwardly extending conduit end above the plate having an opening therein, and to also provide a cap to protect the opening in the conduit, in view of Jensen, since such would allow for a maintenance of a constant layer of collected liquid on the plate, which would insure uniform delivery of liquid to all distributors in connection with the plate.
Allowable Subject Matter
Claims 3-6, 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/10-8-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776